Citation Nr: 1636931	
Decision Date: 09/21/16    Archive Date: 09/27/16

DOCKET NO.  14-33 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a skin condition (claimed as jungle rot).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran had active military service from March 1969 to March 1971.

This matter is on appeal from a rating decision issued in December 2013 by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

In September 2016, the Veteran was scheduled for an upcoming videoconference haring with the undersigned Veterans Law Judge; however, he withdrew his appeal prior to his scheduled hearing date.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.


FINDING OF FACT

On September 6, 2016, prior to the promulgation of a decision in the appeal and a hearing before the Board, the Board received a statement from the Veteran that he desired to withdraw his appeal on the issue of whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a skin condition.

CONCLUSION OF LAW

The criteria for withdrawal of the appeal of the issue of whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a skin condition, by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  Here, in a September 2016 written statement, the Veteran, through his representative, withdrew the issue of whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a skin condition.  Hence, there remain no allegations of errors of fact or law for appellate consideration regarding this claim, the Board does not have jurisdiction to review it, and it is dismissed.

ORDER

The issue of whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a skin condition, is dismissed


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


